UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7097



SALLY E. CLAYBROOKS,

                                              Plaintiff - Appellant,

          versus


JIM NEWSOME, Safety Inspector; MARY CLARKE,
Doctor VCCW; BOBBI HENDERSON, Nurse,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-1097-AM)


Submitted:   September 10, 2001       Decided:   September 18, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sally E. Claybrooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sally E. Claybrooks appeals the district court’s order denying

relief on her 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. Claybrooks v. Newsome, No. CA-00-1097-AM (E.D.

Va. July 21, 2000); see Booth v. Churner, 531 U.S. 956 (2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2